Order entered September 29, 2020




                                       In the
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00249-CR

                   JAMES GAVIN OVERLOON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 291st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F18-00354-U

                                     ORDER

      Before the Court is appellant’s September 25, 2020 third motion for

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief filed by on October 5, 2020.


                                                /s/   CORY L. CARLYLE
                                                      JUSTICE